DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a light converging structure is provided at least part of a marginal region of the first region, and the light converging structure is constructed in such a manner that light incident on the at least part of the marginal region converges to a central region of the first opening pattern..”
Claims 2-18 are allowable due to dependency to claim 1.
US 20090311612 A1 to Kitahata et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Kitahata discloses various limitations of base claim 1: a mask (See Fig. 1), comprising: a transparent substrate (Fig. 1 transparent substrate 11); and a light shielding layer on the transparent substrate (Fig. 1 light shielding film 12), wherein the light shielding layer comprises a first opening pattern (See Fig. 1); wherein the transparent substrate comprises a first region (See Fig. 1), an orthographic projection of the first region onto the light shielding layer overlaps the first opening pattern (Fig. 1).
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EDMOND C LAU/Primary Examiner, Art Unit 2871